Citation Nr: 0126002	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  94-11 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to 
reopen a claim for service connection for a psychiatric disorder.  

2.  Whether new and material evidence has been received sufficient to 
reopen a claim for service connection for arthritis of the back.  

3.  Entitlement to service connection for arthritis of the lower 
extremities.

4.  Entitlement to service connection for a bilateral foot disorder, 
variously diagnosed.  

5.  Entitlement to a compensable disability evaluation for a residual scar 
from a laceration of the right wrist.  

6.  Entitlement to an increased rating for pseudofolliculitis barbae, 
currently evaluated as 10 percent disabling.  

(The issue of entitlement to an annual clothing allowance is the subject of 
a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1964 to October 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 1993 rating action of the Department of Veterans Affairs 
Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO 
denied the issues of entitlement to service connection for arthritis of the 
back and legs and for a bilateral foot disorder, whether new and material 
evidence has been received sufficient to reopen a claim for service 
connection for a psychiatric disorder, entitlement to a disability 
evaluation greater than 10 percent for service-connected pseudofolliculitis 
barbae, and entitlement to a compensable disability rating for a 
service-connected residual scar from a laceration of the right wrist.  

By a May 1973 rating action, the RO denied service connection for a back 
disability.  The veteran was notified of this decision and of his appellate 
rights.  The veteran did not initiate an appeal of the denial.  Thereafter, 
the veteran made several unsuccessful attempts to reopen his claim for 
service connection for a back disability.  His most recent attempt prior to 
the current appeal occurred in 1989.  Pursuant to that attempt to reopen, 
the RO, by a November 1989 rating action, confirmed the previous denials of 
service connection for a back disability.  The veteran did not appeal the 
RO's November 1989 denial, which, therefore, became final.  38 U.S.C.A. 
§ 7105 (West 1991).  The RO has denied service connection for arthritis of 
the back based on a de novo review of the record.  In view of these facts 
the Board is of the opinion that the issue is more appropriately 
categorized as whether new and material evidence has been received 
sufficient to reopen a claim for service connection for arthritis of the 
back.


FINDINGS OF FACT

1.  In November 1989, the RO confirmed prior denials of service connection 
for a psychiatric disorder.  The veteran did not appeal the November 1989 
decision.  

2.  The evidence submitted since the RO's unappealed November 1989 decision 
is so significant that it must be considered in order to fairly decide the 
merits of the claim for service connection for a psychiatric disorder.  


CONCLUSION OF LAW

The additional evidence received since the RO's November 1989 decision is 
new and material; thus, the requirements to reopen the veteran's claim for 
service connection for a psychiatric disorder have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).  

Service connection may also be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Furthermore, where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of at least 10 percent within one 
year from the date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

The evidence of record at the time of the initial May 1973 rating action 
may be briefly summarized.  Service medical records, including the July 
1967 separation examination, are negative for complaints of, treatment for, 
or findings of a psychiatric disorder.  In May 1973, the RO denied service 
connection for a psychiatric disorder.  At that time the RO determined that 
a nervous disorder was not shown by the evidence of record.  The RO 
notified the veteran of that determination and of his appellate rights.  
The veteran did appeal the denial.  Consequently, this decision is final.  
38 U.S.C.A. § 7105.

Subsequently received were copies of VA medical records dated in June 1973 
and January 1977.  The January 1977 VA medical record indicates that the 
veteran gave a history of being nervous all his life. 

By a February 1977 rating action, the RO confirmed the previous denial of 
service connection for a nervous disorder.  The veteran did not appeal the 
denial.  Thus, this decision is final. 38 U.S.C.A. § 7105 (West 1991).  

The evidence subsequently received shows treatment and examinations at VA 
facilities from 1976 to 1989 for various disorders.  In October 1984 he 
complained of nervousness at times.  In a November 1989 rating action, the 
RO continued to deny service connection for a nervous disorder.  The 
veteran did not appeal the denial.  Consequently, the RO's November 1989 
continued denial of service connection for a nervous disorder is final.  
38 U.S.C.A. § 7105 (West 1991).  

However, the veteran may reopen his claim by submitting new and material 
evidence.  38 C.F.R. § 3.156(a) (2000).  New and material evidence is 
defined as evidence not previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (2000).  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

The additional evidence received since the RO's November 1989 decision 
includes VA outpatient treatment records dated in January 1988 and April 
1988, which included assessment of depression.  An August 1989 VA medical 
record includes an impression of probable post-traumatic stress disorder 
with associated anxiety and depression.  A VA mental status evaluation 
completed later in August 1989 resulted in Axis I recommendations to rule 
out an adjustment disorder, to rule out a factitious disorder, and to rule 
out malingering. 

Subsequent private medical records dated from September 1991 to September 
1992 reflected treatment for depression, not otherwise specified.  These 
documents tend to show for the first time that the veteran has symptoms 
which may be diagnostic of an acquired psychiatric disorder The Board 
finds, therefore, that these records provide evidence which bears directly 
and substantially upon the specific matter under consideration, is so 
significant that it must be considered to decide fairly the merits of this 
service connection claim, and was not considered by the RO when it rendered 
its last final denial in November 1989.  For these reasons, the Board 
concludes that new and material evidence has been received.  Consequently, 
the claim for service connection for a psychiatric disorder is reopened.  


ORDER

Having submitted new and material evidence, the veteran's claim of 
entitlement to service connection for a psychiatric disorder is reopened, 
and to this extent only the appeal is granted.  


REMAND

As previously discussed, the Board has found that the claim for service 
connection for a psychiatric disorder has been reopened.  Thus, any such 
action must now be based on a de novo review of the record.

There has been a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a remand in 
this case is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because the RO has not 
yet considered whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

The RO has adjudicated the claim for service connection for arthritis of 
the back on a de novo basis.  However, as the Board has previously 
discussed because the RO previously rendered prior decisions denying the 
veteran's back claim and he has not appealed those denials, they are final.  
38 U.S.C.A. § 7105(c) (West 1991).  A claim previously denied may not 
thereafter be reopened absent the submission of new and material evidence.  
38 U.S.C.A. § 7105(c) (West 1991) and 38 C.F.R. § 3.156(a) (2000).  Thus, 
in the current appeal, the issue regarding the veteran's claim for service 
connection for a back disability should be considered on a new and material 
basis.  

With regard to the claim for service connection for a bilateral foot 
disorder, the service medical records show that in October 1966, the 
veteran was referred to the Brace Shop for arch supports.  A December 1966 
report indicates that the veteran had complained that the arch supports 
that he had worn for three days gave him no relief.  A January 1967 
notation from the Orthopedic Clinic notes that the veteran had no 
significant complaints and that no treatment, including therapy and 
medication, was needed.  At the July 1967 separation examination, the 
veteran reported having experienced foot trouble.  This evaluation 
demonstrated that the veteran's feet were normal.  Post-service medical 
records reflect treatment for tinea pedis, possible early left plantar 
fibromyotosis, pes planus, and hammertoes.  As such, the Board concludes 
that a thorough and contemporaneous VA examination by an orthopedic 
specialist is warranted.  

With regard to the claim of entitlement to a compensable disability rating 
for a residual scar from a laceration of the right wrist, the Board notes 
that the RO has evaluated this service-connected scar based on the 
limitation of function of the veteran's right wrist.  See, 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2000). 

The Court has held that, when a diagnostic code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must also be considered.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  
Specifically, the examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to pain "on use 
or due to flare-ups."  Id.  

VA examinations conducted in March and September 1998, and May 1999 did not 
include range of motion testing of the right wrist.  The March 1998 
examination indicated that there were two scars present on the right 
forearm.  After reviewing the findings of the recent VA examinations, the 
Board concludes that another VA examination is warranted in order to comply 
with the Deluca case.

The record indicates that the veteran is receiving on going treatment at a 
VA medical facility, to include at the dermatology clinic and may also be 
receiving on going treatment at the Memphis Health Center.  The Board is of 
the opinion that the current treatment records should be obtained.  As 
such, a decision regarding service connection for arthritis of the lower 
extremities will not be entered until these records are obtained.  Also the 
Board is of the opinion that a current VA examination by a dermatologist is 
warranted.  

The evidence indicates that the veteran received treatment at the VAMC in 
Memphis from 1973 to 1984.  In December 1998 the RO requested the records 
from 1974 to 1984 along with current treatment records.  No records were 
received regarding treatment from 1974 to 1984.  The evidence also shows 
that he was hospitalized on several occasions at a VA facility in 
Washington, D. C. in 1972. 

Throughout the current appeal, the veteran has asserted that he now has 
arthritis in his right wrist and that this disability is the result of the 
in-service laceration to this joint.  The Board finds that the veteran's 
contentions raise an issue of entitlement to service connection for 
arthritis of right wrist and that this claim is inextricably intertwined 
with the current compensable rating appeal and, as such, must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The record reflects that the veteran has recently moved and apparently did 
not leave a forwarding address.

Accordingly, this case is REMANDED to the RO for the following actions:  

1.  The RO must review the claims file and ensure that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO should ensure 
that the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and the implementing regulations are 
fully complied with and satisfied.  

2.  The RO should take appropriate action to attempt to 
identify the veteran's current address.  Such efforts 
should include contacting the veteran's representative, 
the Navy Memphis Federal Credit Union where the veteran 
has his VA disability checks directly deposited into an 
account, and the VA facility where the veteran is 
receiving current treatment.  

3.  If the veteran's current address is obtained, the 
RO is requested to furnish him the appropriate release 
of information forms in order to procure copies of all 
previously unobtained VA and private medical records 
regarding treatment that he has received for the 
disabilities in issue since his separation from service 
up to the present, to include from the Memphis Health 
Center subsequent to February 1994.  The RO is 
requested to obtain all records which are not on file.  

5.  The RO should request the VAMC in Memphis, Tennessee 
to furnish copies of any treatment records covering the 
periods from 1973 to1984 and from June 1999 to the 
present.  If the records have been retired they should 
be retrieved.  VA Form 7131, dated in April 1975 should 
accompany the request.  If the records cannot be locate 
the VAMC should so state.  The RO should also request 
the VA facility in Washington D. C. to furnish copies of 
all medical records pertaining to treatment, including 
several hospitalization during 1971 and 1972 (see VA 
Forms 7131 dated in 1972).  

6.  A VA examination by an orthopedic specialist should 
be conducted to determine the nature, severity, and 
etiology of any bilateral foot disorder as well as the 
nature and severity of the residual scar from a 
laceration of the right wrist.  The claims folder, and 
a copy of this remand, should be made available to the 
examiner, and the examiner should verify in the report 
that the claims folder was reviewed.  In addition to 
x-rays of the veteran's feet and right wrist, any other 
specialized testing deemed necessary should be 
performed.  

Following the examination, the examiner is requested to 
express an opinion as to whether it is as likely as not 
that any foot disability diagnosed is related to 
service, including the in-service complaints of foot 
trouble as well as the in-service findings of the need 
for arch supports.  A complete rationale for any 
opinion expressed should be provided.  

The examiner should also discuss the ranges of motion 
of the veteran's right wrist and should note the normal 
ranges of motion of this joint.  Also, the examiner 
should state whether the veteran's service-connected 
scar is superficial and poorly nourished with repeated 
ulceration or whether it is superficial, tender, and 
painful on objective demonstration.  

Additionally, the examiner should specifically state 
whether the veteran has arthritis of his right wrist.  
If so, the examiner should express an opinion as to 
whether it is as likely as not that the veteran's right 
wrist arthritis was caused or is aggravated by the 
service-connected residual scar on this joint.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Furthermore, the examiner should be requested to 
determine whether the veteran's right wrist exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service-connected 
scar and any associated disorders.  If feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion lost due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also be asked to 
express an opinion as to the degree to which any 
symptoms associated with the right wrist scar could 
significantly limit his functional ability during flare-
ups or on repeated use over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

7.  A VA examination should also be conducted by a 
dermatologist in order to determine the severity of the 
service-connected pseudofolliculitis barbae.  The claims 
folder, and a copy of this remand, should be made 
available to the examiner, and the examiner should 
verify in the report that the claims folder was 
reviewed.  All necessary tests and studies deemed 
necessary should be conducted.  It is requested that the 
examination include color photographs of the involved 
areas.  It is further requested that the examiner 
indicate the medications the veteran is using to treat 
the pseudofolliculitis barbae.  The examiner should 
express an opinion as to the presence, including 
frequency, or absence of exfoliation, exudation, 
itching, ulceration, or crusting; whether such symptoms 
involve an exposed surface or extensive area; and 
whether such symptomatology causes marked disfigurement, 
an exceptionally repugnant condition, or systemic or 
nervous manifestations.  

8.  The RO should adjudicate the issue of entitlement 
to service connection for arthritis of the right wrist 
on a secondary bases.  If the benefit sought is not 
granted, the veteran should be notified of that denial 
and of his appellate rights.  

9.  Following any additional development deemed 
necessary, the RO should re-adjudicate the issues of 
entitlement to service connection for a psychiatric 
disorder on a de novo basis; whether new and material 
evidence has been received sufficient to reopen a claim 
for service connection for arthritis of the back; 
entitlement to service connection for arthritis of the 
lower extremities; and a bilateral foot disorder, 
variously diagnosed; and entitlement to increased 
evaluations for a residual scar from a laceration of the 
right wrist; and entitlement to a disability evaluation 
greater than 10 percent for pseudofolliculitis barbae.  
If two scars of the right wrist are shown, the RO is 
requested to indicate which scar(s) is service 
connected.  If the benefits sought on appeal remain 
denied, the veteran and his representative should be 
provided with a SSOC.  

The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include the 
applicable law and regulations considered pertinent to 
the issues currently on appeal as well as a summary of 
the evidence received since the issuance of the last 
SSOC.  An appropriate period of time should be allowed 
for response.  

Thereafter, the case should be returned to the Board, if in order.  The 
veteran has the right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals
 



